Case 9:19-cv-81160-RS Document 175-20 Entered on FLSD Docket 02/24/2020 Page 1 of 3
                                      EXHIBIT 20

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 9:19-CV-81160-RS

   APPLE INC.,


         Plaintiff,

   v.

   CORELLIUM, LLC,

         Defendant.
   _______________________________/


              DECLARATION OF GUS PINTO IN SUPPORT OF CORELLIUM’S
               RESPONSE TO APPLE’S MOTION FOR PROTECTIVE ORDER

         1.      My name is Gus Pinto and I am over the age of 18, and otherwise sui juris in all

         respects. I make this declaration based upon my personal knowledge.

         2.      I am the Chief Product Officer of Bellhop.

         3.      Chris Wade (“Mr. Wade”) approached me in spring 2018 about an opportunity to

         join Corellium as SVP of Engineering.

         4.      I recall that part of the excitement was both to work with Mr. Wade as well as the

         potentially imminent acquisition of Corellium by Apple.

         5.      At the time, Mr. Wade had recently met with Craig Federighi (“Mr. Federighi”) in

         March, and another meeting with Mr. Federighi was scheduled for July 2018.

         6.      In preparation for this meeting, Mr. Wade and I developed some unique ideas to

         demonstrate how Corellium could help the developer community test and develop their
Case 9:19-cv-81160-RS Document 175-20 Entered on FLSD Docket 02/24/2020 Page 2 of 3



         applications using iCloud. Mr. Wade and I created some slides for a slide deck around

         this concept, which we called “Swift in the Cloud.”

         7.       I recall that Corellium already had some form of an offer or letter of intent from

         Apple.

         8.       The intent of the follow up meeting with Mr. Federighi was to help him further

         understand the broad value and application of Corellium’s virtualization technology

         across multiple Apple product lines.

         9.       The expected outcome of the meeting was to have a higher counter valuation than

         what had been previously offered by Apple.

         10.      Immediately after the meeting, Mr. Wade called me to inform that the meeting had

         been extremely positive.

         11.      Mr. Wade conveyed to me that Mr. Federighi appeared impressed with

         Corellium’s readiness. Mr. Wade also conveyed that they had discussed at length the

         ways iOS virtualization could help accelerate development, debugging and threat analysis

         within Apple. Two specific items that were discussed were baking the Corellium Product

         into the product release process and making it available as a software platform to many

         groups within Apple.

         12.      I recall the entire Corellium team felt confident that the outcome of the meeting

         between Apple and Corellium’s leadership would lead to newly agreeable terms and help

         accelerate the acquisition talks.



         I declare under penalty of perjury that the foregoing is true and correct. Executed on this



                                                 -2 -
Case 9:19-cv-81160-RS Document 175-20 Entered on FLSD Docket 02/24/2020 Page 3 of 3



   24 day of February, 2020.


                                               Gus Pinto




                                        -3 -
